Citation Nr: 0833943	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The medical evidence is in equipoise as to whether the 
veteran's current hearing loss is related to active duty 
service.

2.  Tinnitus was not demonstrated during service or for over 
five decades thereafter.

3.  The veteran's currently-diagnosed bilateral recurrent 
tinnitus is not causally related to active service. 


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, bilateral 
hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 
1112, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.159 (as amended), 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

I.  Service Connection for Bilateral Hearing Loss

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to hearing loss. A 
medical examination performed in December 1953, just prior to 
the veteran's discharge, reflects normal auditory acuity. 

As demonstrated above, the service treatment records do not 
reveal that hearing loss was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the veteran's DD 
Form 214 which indicated a primary duty assignment in a heavy 
mortar company infantry regiment.  The Board has also 
considered the veteran's testimony, at his June 2008 BVA 
hearing, where he indicated that he was exposed to combat 
noise while serving as an infantryman.  In giving due 
consideration to the places, types, and circumstances of the 
veteran's service, noise exposure is conceded.  See 
38 U.S.C.A. § 1154(a). 

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until 
December 2006.  In a December 2006 VA outpatient treatment 
note the veteran reported a hearing deficit attributable to 
noise exposure during his military service.  

In February 2007, his hearing was evaluated in a VA 
audiological consultation.  The audiologist diagnosed hearing 
within normal limits through 1000 Hz, precipitously sloping 
to moderate to profound sensorineural hearing loss from 1500 
to 8000 Hz in his right ear; and, within normal limits at 250 
and 500 Hz, sloping to mild to profound sensorineural hearing 
loss from 1000 to 8000 Hz in his left ear. A subsequent VA 
examination in July 2007 diagnosed bilateral severe high 
frequency sensorineural hearing loss.  Moreover, the 
audiometric results reflected hearing loss for VA purposes.  
Therefore, a current disability is established.  

Although there is a fifty year gap between discharge and 
initial treatment for hearing loss, the weight of the 
competent evidence of record shows that the veteran's 
currently-diagnosed hearing loss was incurred in active 
service. 

Significantly, a June 2008 private treatment record from the 
veteran's audiologist stated, "Military noise exposure to 
artillery fire. Severe high frequency sensorineural hearing 
loss (noise induced). More than likely due to military noise 
exposure."  However, on the other hand, the July 2007 VA 
examination report noted that "hearing loss is not caused by 
or the result of being exposed to loud noise during military 
service . . . there is no evidence documenting that hearing 
loss was incurred in or aggravated by military service, nor 
medical evidence that this condition manifested to a 
compensable degree within one year following discharge from 
military service." 

In considering both opinions, the Board finds that the 
evidence is in equipoise, and giving the benefit of the doubt 
to the veteran, finds that the objective clinical evidence 
suggests that his bilateral hearing disability more likely 
than not began during his period of service.  Although the 
Board notes that he did not report a hearing loss disability 
for many years after service separation and the VA examiner 
reflected that hearing loss was not related to active duty, 
the opinion from the private audiologist that the audiometric 
configuration was consistent with noise exposure, 
particularly given a rationale for the opinion, is sufficient 
to give him the benefit of the doubt.  

Therefore, the Board finds, based on the veteran's complaints 
and history of noise exposure, and the evidence reflecting 
hearing loss for VA purposes, that the doctrine of reasonable 
doubt supports a grant of service connection for bilateral 
hearing loss.  

II.  Service Connection for Tinnitus

The veteran is additionally claiming entitlement to service 
connection for tinnitus.  In considering in-service 
incurrence, the Board initially notes that the service 
treatment records fail to demonstrate any complaints or 
treatment referable to tinnitus. Although the service 
treatment records do not reveal that tinnitus was incurred 
during active duty,  this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Nevertheless, a review of the post-service evidence does not 
support the conclusion that the veteran's currently-diagnosed 
tinnitus is causally related to active service, for the 
reasons discussed below.

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to tinnitus in either 
ear until February 2007, the date of the VA audiological 
consultation. Thus, post-service treatment for the claimed 
disability was not shown for over five decades following 
discharge from active service.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board has additionally considered the veteran's 
statements that his tinnitus began while he was in active 
duty.  In this regard, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The veteran contended at his February 2007 VA audiological 
consultation that he had experienced periodic bilateral 
tinnitus since service.  At his July 2007 VA examination he 
further reported that his tinnitus began 50 years ago.  

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for over 
five decades following active duty discharge and finds his 
more current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the currently-diagnosed tinnitus is 
causally related to the veteran's active service.  
Specifically, a VA examiner noted in a July 2007 report that 
"tinnitus is not caused by or a result of being expos[ed] to 
loud noise during military service.  There is no evidence 
documenting that tinnitus was incurred in or aggravated by 
military service, nor medical evidence that this condition 
manifested to a compensable degree within one year following 
discharge from military service."

The opinion was provided following an objective audiometric 
evaluation and was accompanied by a rationale consistent with 
the evidence of record.  As such, it is found to be highly 
probative.  Moreover, no other competent evidence in the 
claims folder refutes this opinion.

The Board has also considered the statements of the veteran 
asserting a relationship between his currently-diagnosed 
tinnitus and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright, 2 Vet. App. at 25 (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony). 

The Board has additionally considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), other organic 
disease of the nervous system, to include tinnitus, is 
regarded as a chronic disease.  However, in order for the 
presumption to trigger, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of tinnitus within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

In sum, the Board acknowledges that the veteran has a current 
diagnosis of bilateral recurrent tinnitus.  However, given 
the lack of complaints of tinnitus noted in service, the 
absence of identified symptomatology for several decades 
after discharge, and the weight of competent medical evidence 
against a nexus, the Board finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  As the 
weight of evidence is against the claim, the Board is unable 
to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for bilateral hearing loss, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claim for tinnitus, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in March 2007 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). Specifically, the RO has obtained VA 
outpatient treatment records.  Further, the veteran submitted 
private treatment records.  A VA medical examination was also 
undertaken in July 2007, which addressed the issue on appeal. 
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2008.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


